The Honorable Nick Wilson State Senator P.O. Box 525 Pocohontas, AR 72455
Dear Senator Wilson:
This is in response to your request for an opinion concerning the fees or dues of a property owners' association. Your questions in this regard are as follows:
  If a property owners' association has adopted a voluntary membership fee of $10.00 but wants to make the fee mandatory, what are the procedures to be used by the association to impose a mandatory fee? If the association adopts a mandatory fee, what enforcement methods are available to the association to collect the fee?
The payment of private property owners' association fees or dues will, I believe, generally be a matter that is governed by private contract rather than state statute. To my knowledge, state law establishes no general procedures governing the imposition or collection of private property owners' fees. Rather, assuming that the property was privately developed, questions concerning the payment of fees or dues will require reference to recorded land agreements or other private covenants or documents evidencing the contractual obligations of property owners.
It may well be that particular property will or can be subject to a bill of assurance which provides a lien for such fees. Again, however, reference to any instruments relating to the lands will be necessary. I cannot, in my capacity as Attorney General, undertake the necessary document review in this regard. Such matters ordinarily fall outside the scope of an Attorney General opinion. I am specifically prohibited, moreover, from engaging in the private practice of law. A.C.A. §25-16-701 (Repl. 1992).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh